Citation Nr: 1628471	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-45 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen service connection for degenerative disc disease of the lumbar spine, and if so, whether service connection is warranted. 

2.  Entitlement to a higher initial rating for bilateral tinea pedis with onychomycosis, in excess of 0 percent prior to December 22, 2015, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2010 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In January 2016, the RO granted a higher initial 10 percent rating for bilateral tinea pedis with onychomycosis from December 22, 2015, creating a staged rating.  

The Veteran provided testimony at a May 2016 Board videoconference hearing; the hearing transcript is of record.  

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to a higher initial rating for bilateral tinea pedis with onychomycosis  are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 25, 2010 decision, the RO denied service connection for degenerative disc disease of the lumbar spine (also claimed as a back condition). 
 
2.  Evidence received since the February 25, 2010 rating decision is new and material, sufficient to reopen service connection for degenerative disc disease of the lumbar spine. 



CONCLUSIONS OF LAW

1. The February 25, 2010 rating decision which denied service connection for degenerative disc disease of the lumbar spine is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2016).
 
 2. The evidence received subsequent to the February 25, 2010 rating decision is new and material to reopen service connection for degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued August 2014 preadjudicatory notice to the Veteran which met the VCAA notice requirements and addressed the new and material evidence claims consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Because the Board is reopening and remanding service connection for lumbar spine degenerative disc disease, no further discussion of VA's duties to notify and assist is necessary in this case. 

New and Material Evidence Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for lumbar spine degenerative disc disease in a February 2010 rating decision.  In denying the claim, the RO found that the evidence of record did not establish a nexus between currently diagnosed lumbar degenerative disc disease and back pain treated in service.  The Veteran did not appeal the February 2010 denial of service connection and did not submit additional evidence in support of the claim within one year of the February 2010 denial.  Thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  For these reasons, the Board finds that new and material evidence must tend to establish a nexus between currently diagnosed lumbar disc disease and service.

New evidence received subsequent to the February 2010 rating decision pertaining to the Veteran's lumbar spine disability includes updated VA treatment records and May 2016 Board hearing testimony.  During the hearing, the Veteran described in-service injury to the lumbar spine and post-service back symptoms.  He reported that he worked as a radio teletype operator in service, and that he had to carry all of his equipment in backpacks out in the field.  He reported hurting his back on numerous occasions in service.  He reported that he continued to have episodes of back pain post-service occurring once or twice a year with his back going out periodically.  He reported that he thought it was a muscle injury, but reported that he a 2001 MRI showed degenerative disc disease.  The Veteran's testimony is presumed to be credible for the purpose of determining whether the case should be reopened.  See Justus, 3 Vet. App. at 513.

The Board finds that new evidence of record relates to an unestablished fact necessary to substantiate claims for service connection for lumbar spine degenerative disc disease.  See Shade, 24 Vet. App. at 117.  The Veteran has identified chronic, intermittent back symptoms post-service leading up to a later diagnosis of degenerative disc disease to the lumbar spine.  The Veteran contends that his current back disability is related to carrying radio equipment on his back and associated injuries in service.  The Board finds that new evidence tends to establish some continuity of post-service back symptoms prior to his current diagnosis of degenerative disc disease.   Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a right and left shoulder disability has been received, and the claims are reopened.  See 
38 C.F.R. § 3.156.  The Board finds, however, that a remand for additional development is needed to address the service connection claim.     


ORDER

New and material evidence having been received, the appeal to reopen service connection for degenerative disc disease of the lumbar spine is granted.   


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995).

The Veteran testified in May 2016 that tinea pedis with onychomycosis had worsened, that it was worsened beyond his assigned 10 percent rating, that it now affected the entire foot on both feet, up to the ankles.  He also reported that he was seen at VA for podiatry treatment every month, whenever an increase in his tinea pedis occurred.  Because the Veteran contends that his disability has increased in severity, and because he appears to describe monthly increases in the severity of his skin disability, the Board finds that a remand for an updated VA examination is warranted.  See Caffrey, 6 Vet. App. at 377; Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Additionally, updated VA treatment records dated from December 2015 to present should be obtained on remand.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")


Since the Veteran's last VA examination in February 2010, he has provided additional evidence in the form of May 2016 Board hearing testimony, in which he describes in-service injury to the lumbar spine and post-service back symptoms.  Specifically, the Veteran testified that he hurt his back on numerous occasions in service and continued to have episodes of back pain post-service, occurring once or twice a year with his back going out periodically.  Service treatment records show that the Veteran was seen for back pain on more than one occasion in service.  The record shows that the Veteran was treated for a lumbar strain post-service in August 2001 after lifting a injury at work; however, back pain continued and a February 2002 MRI showed a disc bulge and mild to moderate degenerative changes in the lumbar spine.  The Veteran's last VA examination of the lumbar spine was conducted in February 2010.  The Board finds that a remand for a supplemental medical opinion is necessary to address the additional lay evidence of record in light of his back pain shown in service, and the 2002 diagnosis of arthritis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain updated VA treatment records from the VA Medical Center in Cleveland, Ohio dated from November 2015 to present and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2.  The AOJ should refer the Veteran for an updated VA examination to address the current severity of service-connected tinea pedis with onychosis.  All indicated studies or testing should be conducted.  

3.  The AOJ should refer the case to a VA orthopedic examiner for a supplemental medical opinion to address additional evidence submitted to the record, to include May 2016 Board hearing testimony.  Another examination is not necessary.  If, however, the examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record, to include a copy of this remand, must be made available to the examiner for review.  

a).  Based on the additional evidence, to include lay testimony indicating that the Veteran hurt his back on numerous occasions in service and continued to have intermittent episodes of back pain post-service, the VA examiner should state whether it is at least as likely as not that the Veteran's lumbar spine disability was incurred in service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for his or her opinion with references to the evidence of record, to include relevant findings from service treatment records and private treatment records showing post-service treatment for lumbar strain in August 2001 as well as February 2002 MRI findings.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


